                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                                EASTERN DISTRICT OF WASHINGTON




                                         UNITED STATES DISTRICT COURT                                          Oct 28, 2019
                                                                  for thH_                                         SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington

                         SHELLEY H.
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5018-EFS
                                                                     )
           ANDREW SAUL, Commissioner of the                          )
             Social Security Administration,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 11, is GRANTED.
u
              Pursuant to 42 U.S.C. § 405(g), this case is REVERSED and REMANDED to the Social Security Administration for
              further proceedings consistent with this Order and the parties’ stipulation.
              Judgment in favor of the Plaintiff


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge Edward F. Shea                                                              on a motion for
      remand


Date: 10/28/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
